Exhibit 99.1 PRESS RELEASE Exousia announces voting results of Special Shareholders Meeting CHANNELVIEW, Texas, April 27, 2010 Exousia Advanced Materials, Inc. (OTC Bulletin Board: EXOU - www.exousiacorp.com), a company that manufactures advanced eco-friendly industrial products for worldwide infrastructure applications announces the results of its special shareholders meeting held at 10am EDT on Monday April 26, 2010. J. Wayne Rodrigue, Chairman of Exousia Advanced Materials, Inc announced today the results of the special shareholders meeting held on Monday April 26, 2010.All measures being brought up for vote passed with a super majority of well over 67% of shareholders present and proxies present at the meeting.Mr. Rodrigue went on to add: "This vote provides us with the flexibility to continue the growth of Exousia that began with the acquisition of Evergreen in January.As Exousia continues to layer on new revenue generating opportunities as well as grow our PriceEnergy brand. We will continue to update the implementation of the acquisition and the positive impact it has on our results in the coming weeks." Contact Information: Bob Roddie, CFO, Telephone: 832-922-2625 About Exousia Advanced Materials, Inc. Exousia, through its subsidiary Evergreen, is the provider of a variety of fuel products to thousands of customers in the Northeastern part of the United States. Exousia is rapidly migrating its entire product base to include Green Energy attributes.
